ON DELAYED MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The judgment of conviction was affirmed on October 8th. The fifteen days within which motion for rehearing might have been filed expired on October 23d. The mandate issued on October 24th. On October 25th a motion for rehearing was mailed to the Clerk of this court, which was not received in due course of mail until October 27th. It was placed in the mail too late.
*529However, if the motion had been filed in time, it contains nothing to demand the attention of the court. It seeks a rehearing on the ground only that “the original opinion rendered in this cause is contrary to the law and evidence in this case.” Such a statement is too general to present anything for consideration.
The motion having been placed in the mail too late, the Clerk is directed to lodge it with the papers of the case, and not to place a file-mark thereon.
The delayed motion for rehearing will not be considered.